PER CURIAM:
The appeal by the plaintiffs in this case raises a number of issues involving the district court’s order awarding attorney’s fees, and the cross-appeal questions the district court’s order denying defendant’s motion for sanctions. The standard of review applicable to all of the issues is abuse of discretion, and the discretion afforded the district court in these matters is considerable. We have read the briefs and the pertinent parts of the record, engaged counsel concerning the issues at oral argument, discussed the matters at some length among ourselves, and thoroughly considered all of the arguments. Having done so, we are convinced that the district court did not abuse its discretion in any of the actions that were raised in the appeal or cross-appeal.
AFFIRMED.